Citation Nr: 1828363	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  08-36 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Michelle D. Powers, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2011, the Board denied the claim of service connection for right shoulder disability.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) which, by decision dated April 2012, set aside the Board's January 2011 determination. 

In March 2017, the Board remanded the claim of service connection for right shoulder disability for additional development.   The claim for compensation under 38 U.S.C. § 1151 for right shoulder disability was remanded to cure a procedural defect.  Manlicon v. West. 12 Vet. App. 238 (1999).  The Veteran perfected an appeal as to that claim and it too has been returned to the Board for appellate disposition. 

In light of the favorable opinion, the Board will not take further action on any outstanding hearing request.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, right shoulder disability was incurred in service.

2.  The grant of service connection for a right shoulder disability is a complete grant of the benefits sought on appeal.



CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder disability have been met.  
38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The claim of entitlement to compensation under 38 U.S.C. § 1151 for a right shoulder disability is rendered moot by the grant of service connection for the same right shoulder disability.  38 U.S.C. §§ 1151, 7104 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran as the benefits sought have been granted in full.  The claim of entitlement to compensation under 38 U.S.C. § 1151 for the same right shoulder disability is moot, as discussed below.  

Service Connection for Right Shoulder Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain conditions, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree (generally meaning to at least 10-percent disabling) within a year after the Veteran's discharge from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

First, the record clearly shows the Veteran has a right shoulder disability, variously diagnosed as osteoarthritis, right shoulder tear, and total shoulder replacement.  

Second, though service treatment records are negative for a right shoulder disability, service connection may be granted for any disease diagnosed after discharge, when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). The Veteran maintains his right shoulder disability is the result of physical training on the monkey bars during his active military service.  He further asserted that he did not present for sick call during service for fear of being labeled a malingerer.  Additionally, he has indicated that he sought treatment after his discharge, but the private provider is deceased and no records are available.  The Board has no reason to doubt the veracity of the Veteran, especially in light of statements in support of his appeal from CD dated in August 2010, FS dated in August 2012, JW received in August 2012, and Councilman CT dated in August 2012. 

Finally, the evidence is in equipoise as to the etiology of the right shoulder disability.  In pertinent part, a March 2009 VA examiner opined it was more likely than not that the Veteran's right shoulder problems were related to his military service.  Notably, the mechanisms of injury described were appropriate to the long term affects suffered by the Veteran.  Upon further review of the file, the examiner did not change his positive opinion in a July 2009 addendum opinion.  

An August 2010 VA examiner opined it was less likely as not that the Veteran's right shoulder condition was related to service because there were no entries in the medical records during active duty of a shoulder injury.  In an April 2013, opinion the examiner opined based solely on the Veteran's account of the injury, it was likely that his right shoulder was injured in service, but the degree of injury could not be determined and it was more likely there was an intercurrent injury in 2004, which would account for his rotator cuff tear and surgical intervention. 

A December 2015 private opinion reviewed the April 2013 VA opinion and found it inadequate as the examiner made presumptions about later injury and did not address the progressive nature of a shoulder tear injury or aggravation.  The provider opined a right shoulder disability was related to service.  In part, the provider reasoned that one may sustain injury with minimal pain that significantly worsens over time and an intervening injury may aggravate a further less severe injury. 

 A June 2017 VA opinion found the right shoulder disability was due to service.  The examiner reasoned that the Veteran had maintained that he had not reported for sick call during service for fear of being labeled a malingered and that lay statements supported the Veteran's statements.  The examiner found that the fall the Veteran sustained in 2006 (slipping at VA), further aggravated the right shoulder injury sustained during service.  The examiner found the Veteran's history clear, concise and reasonable.

The October 2017 VA examiner opined right shoulder disability was not incurred in service based on the lack of in-service treatment records and lack of right shoulder disability on separation physical examination.  The reliance on the lack of documented treatment or diagnosis in service renders the opinion inadequate.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

Accordingly, service connection for right shoulder disability is granted.


Compensation Under 38 U.S.C. §  1151  for Right Shoulder Disability

The Veteran seeks compensation pursuant to pursuant to 38 U.S.C. §  1151  for a right shoulder disability.  Compensation pursuant to 38 U.S.C. §  1151  is awarded for a qualifying additional disability in the same manner as if such additional disability was service-connected.  See 38 U.S.C. §  1151.  As delineated above, service connection has been granted for the Veteran's right shoulder disability, and there is no evidence of any additional disability for which compensation benefits under 38 U.S.C. §  1151  may be granted.  As such, because service connection has been established, this is a complete grant of the benefit sought on appeal in this decision. 

The grant of service connection for the right shoulder disability is an equal benefit as that sought by the 38 U.S.C. §  1151  claim; therefore, there no longer remains any controversy or justiciable claim as regards the matter of the entitlement to compensation under 38 U.S.C. §  1151  for the right shoulder disability currently before the Board.  Based on the foregoing, the claim of entitlement to compensation 

under 38 U.S.C. §  1151  for a right shoulder disability is moot, requiring dismissal of this aspect of the Veteran's appeal.  See 38 U.S.C. § 7104.


ORDER

Service connection for right shoulder disability is granted.  

The appeal for compensation under 38 U.S.C. §  1151  for a right shoulder disability, having been rendered moot, is dismissed.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


